                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-CV-81742-MARRA/MATTHEWMAN

JAMES E. SCOTT,

         Plaintiff, pro se,
vs.

INTERNAL REVENUE SERVICE,

      Defendant.
___________________________/

                          ORDER AND OPINION ON MOTION FOR COSTS

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Costs [DE 62]. The

Court has carefully considered the motion, response, reply and is otherwise fully

advised in the premises.

         Plaintiff, James E. Scott (“Scott”), moves for an award of costs pursuant to 5

U.S.C. § 552(a)(4)(E)(ii) in the amount of $739.98. 1 Defendant, Internal Revenue

Service (“IRS”), opposes the motion. The parties agree regarding the law that applies

to Scott’s request, but disagree whether Scott has met the requirement to be

“entitled” to costs.

Legal Standard

         Courts “may assess against the United States reasonable attorney fees and

other litigation costs reasonably incurred” in any FOIA case where “the complainant

has substantially prevailed.” 5 U.S.C. § 552(a)(4)(E)(i). For Scott to recover his costs

in this case, he must be both (1) eligible for and (2) entitled to such an award. See



1
    Because Scott represented himself in this case, he is not seeking attorney’s fees.
Brayton v. Office of the U.S. Trade Rep., 641 F.3d 521, 524 (D.C. Cir. 2011)

(“Brayton”). A plaintiff can become eligible for an award in one of two ways: either

by obtaining relief through a judicial order or by showing that his suit caused “a

voluntary or unilateral change in position by the agency,” resulting in the release of

documents. 5 U.S.C. § 552(a)(4)(E)(ii); see also Brayton, 641 F.3d at 525 (“[T]he

OPEN Government Act of 2007 ... revived the possibility of FOIA fee awards in the

absence of a court decree.”).

       If the plaintiff is eligible for a fee award, courts proceed to the entitlement

prong. Electronic Privacy Info. Ctr. v. U.S. Dep't of Homeland Sec. (“EPIC I”), 999 F.

Supp. 2d 61, 66–67 (D.D.C. 2013) (quoting Brayton, 641 F.3d at 524). Under the

entitlement prong, courts consider “(1) the public benefit derived from the case, (2)

the commercial benefit to the requester, (3) the nature of the requester's interest in

the information, and (4) the reasonableness of the agency's conduct.” Morley v. CIA,

719 F.3d 689, 690 (D.C. Cir. 2013); Dorsen v. S.E.C., 15 F. Supp. 3d 112, 120 (D.D.C.

2014) (“Dorsen”) (quoting Cotton v. Heyman, 63 F.3d 1115, 1117 (D.C. Cir. 1995)).

“In applying this test, ‘[n]o one factor is dispositive.’” EPIC I, 999 F. Supp. 2d at 67

(quoting Davy v. CIA, 550 F.3d 1155, 1159 (D.C. Cir. 2008) (“Davy”). The sifting of

those criteria over the facts of a case is a matter of district court discretion. See

Church of Scientology v. Harris, 653 F.2d 584, 590 (D.C. Cir. 1981).

       “Moreover, courts have explained that the various factors are merely tools to

aid in the pursuit of the two separate and distinct overriding objectives of the FOIA:

to encourage FOIA suits that benefit the public interest, and to compensate for

enduring an agency's unreasonable obduracy in refusing to comply with the FOIA


                                       Page 2 of 15
requirements.” Conservation Force v. Jewell, 160 F. Supp. 3d 194, 202 (D.D.C. 2016)

(internal quotation marks omitted). “Thus, the touchstone is always whether an

award of [costs] is necessary to implement the FOIA.” Id. at 202–03 (internal

quotation marks omitted).

      Finally, if a FOIA plaintiff is both eligible for and entitled to an award, courts

assess the reasonableness of the requested fees. While precedent can be a helpful

guide to a court in conducting its assessment, this analysis is “necessarily somewhat

imprecise.” National Ass'n of Concerned Veterans v. Sec'y of Def., 675 F.2d 1319,

1323 (D.C. Cir. 1982). Thus, courts should “exercise their discretion as

conscientiously as possible, and state their reasons as clearly as possible.” Copeland

v. Marshall, 641 F.2d 880, 893 (D.C. Cir. 1980) (en banc).

Analysis

      The IRS acknowledges that Scott is eligible for costs since the Court ordered it

to turn over a limited number of records. DE 63 at 2. See, e.g., Maydak v. D.O.J.,

579 F. Supp. 2d 105, 108 (D.D.C. 2008) (explaining that even if the agency is

compelled to release a “de minimis volume of records,” the fact the agency was

compelled makes the plaintiff eligible for attorneys’ fees and costs); Judicial Watch,

Inc. v. F.B.I., 522 F.3d 364, 367–68 (D.C. Cir. 2008) (“A FOIA plaintiff substantially

prevails when awarded some relief on the merits of [his] claim . . . ” (internal

quotation omitted)). The question then turns to whether Scott is entitled to costs.

      The IRS asserts Scott is not entitled to costs “because there is no public benefit

derived from this case, Scott’s motivation for pursuing this litigation was purely for

his own personal benefit, and the Service had a reasonable basis for initially


                                      Page 3 of 15
withholding the records.” DE 63 at 3. When evaluating the reasonableness of an

agency's withholdings, courts consider “whether the agency's opposition to disclosure

had a reasonable basis in law, and whether the agency had not been recalcitrant in its

opposition to a valid claim or otherwise engaged in obdurate behavior.” Dorsen, 15 F.

Supp. 3d at 123 (citing McKinley v. Federal Housing Finance Agency, 739 F.3d 707, 712

(D.C. Cir. 2014)).

Public Benefit

      When determining the public benefit envisioned by Congress in enacting the

FOIA, a court “evaluate[s] the specific documents at issue in the case at hand” and

determines whether the plaintiff's lawsuit “is likely to add to the fund of information

that citizens may use in making vital political choices.” Cotton v. Heyman, 63 F.3d

1115, 1120 (D.C. Cir. 1995) (“Cotton”); Blue v. Bureau of Prisons, 570 F.2d 529, 534

(5th Cir.1978) (“Blue”); Electronic Privacy Info. Center v. U.S. Dep’t of Homeland

Sec., 811 F. Supp. 2d 216, 234 (D.D.C. 2011). “The test ... is whether the disclosure

will assist the citizenry generally in making an informed judgment as to governmental

operations.” Aviation Data Service v. F.A.A., 687 F.2d 1319, 1323 (10th Cir. 1982).

      Under the public benefit criterion, “a court would ordinarily award fees, for

example, where a newsman was seeking information to be used in a publication.”

Solone v. I.R.S., 830 F.Supp. 1141, 1143 (N.D. Ill. 1993) (citing “Senate Report at

19”). “FOIA was enacted to provide information to the public, . . . not to benefit

private litigants.” Id. Generally, courts are disinclined to award fees and costs under

FOIA where the benefit to the public is minimal, incidental or speculative. Whalen v.

I.R.S., Case No. 92 C 4841, 1993 WL 532506, at *5 (N.D. Ill. Dec. 20, 1993).


                                     Page 4 of 15
       It has been held that when determining the public benefit, a court must assess

“the potential public value” of the information sought, and not the “public value of

the information received.” Morley v. Central Intelligence Agency, 810 F.3d 841, 844

(D.C. Cir. 2016) (“Morley I”) (stating that the “public-benefit factor requires an ex

ante2 assessment of the potential public value of the information requested . . .”)

(emphasis added). The Court of Appeals reasoned that “shifting to the plaintiff the

risk that the disclosures would be unilluminating” would defeat the purpose of FOIA's

fee-shifting scheme. Id. “To have ‘potential public value,’ the request must have at

least a modest probability of generating useful new information about a matter of

public concern.” Id. (internal citations omitted) (emphasis added).

       A classic discussion of the public benefit in FOIA cases is in Blue v. Bureau of

Prisons, 570 F.2d 529 (5th Cir. 1978) where the Court stated:

             With respect to the first of these considerations - “the benefit to
     the public deriving from the case” - it is doubtless true, as the D.C. Circuit
     has suggested, that the successful FOIA plaintiff always acts in some
     degree for the benefit of the public, both by bringing government into
     compliance with the FOIA disclosure policy and by securing for the public
     at large “the benefits assumed to flow from the public disclosure of
     government information.” [Aviation Data Service v. F.A.A., 687 F.2d 1319,
     1323 (10th Cir. 1982).] Yet the Senate Report's discussion of this criterion
     referred repeatedly to disclosure to the press and to public interest
     organizations, thus strongly suggesting that in weighing this factor a court
     should take into account the degree of dissemination and likely public
     impact that might be expected from a particular disclosure. S. Rep. No.
     854, 93d Cong., 2d Sess. 19 (1974). This goes to the central purpose of the
     disclosure act: to assist our citizenry in making the informed choices so
     vital to “the maintenance of a popular form of government.” Id. at 2.
     Thus the factor of “public benefit” does not particularly favor costs where
     the award would merely subsidize a matter of private concern; this factor
     rather speaks for an award where the complainant's victory is likely to add


2
  “Based on assumption and prediction, on how things appeared beforehand, rather than in hindsight.”
Black’s Law Dictionary 601 (8th ed. 2004).

                                          Page 5 of 15
     to the fund of information that citizens may use in making vital political
     choices.

Blue, 570 F.2d at 533 (emphasis added).

       Under the standard elaborated upon above, there is no apparent public benefit

in the disclosure of documents pursuant to Scott’s FOIA request for certain records

within the IRS Office of Chief Counsel (“OCC”). The request listed three specific

categories of records: (a) Any OCC Code and Subject Matter Directory in effect

between 8/1/2013 and 11/19/2013; (b) Emails between any of: Timothy L. Jones,

Helen M. Hubbard, and/or Lewis Bell regarding a pre-submission conference of any

Private Letter Ruling request, between 6/1/2013 and 11/18/2013; and (c) Files

regarding PLR 201502008: CASE MIS information, including all subsystems (e.g.,

TECHMIS); Form 9718, Case History; Check sheet for Processing Private Letter Rulings;

Form 9818, Case Processing; Bibliography; Any Requests for Assistance; Any responses

to Requests for Assistance; and Any communications with other areas of the IRS.

       Scott claims the following significant public benefits have been generated by

his efforts:3

(1) the documents obtained “substantiate allegations of malfeasance in the proper
administration of the tax code by ‘senior IRS officials’ as that term is defined in the
Operations Manual (“OM”) of the Treasury Inspector General for Tax Administration
(“TIGTA”). OM § 340.2.1.” DE 62-1 at 2. “Causing malfeasance to be investigated
and substantiated, and bringing that to the attention of Congress, certainly aids in
making a vital political choice.” DE 62-1 at 3 (emphasis added).

(2) “Courts have also found a public benefit outweighing any private interest by
establishing a pattern and practice of an agency not complying with FOIA. Here, the

3  Scott references a purported “admission by the IRS in Case No. 18-81750” and asserts that “PLR files
do not necessarily contain all communications pertaining to the PLR from all employees.” Scott asserts
this admission affects all future FOIA requests for these types of records, as well as requests under
§ 6110, and the reasonableness of any search that does not extend beyond the case file itself. DE 64 at
2. This argument would be more appropriately presented in Case No. 18-CV-81750.


                                            Page 6 of 15
rebutting the over-reaching claim of (b)(3) due to § 6103 is especially important, as
that is arguably the most difficult exclusion to overcome because perforce the records
at issue are substantially unknown.” DE 62-1 at 3 (emphasis added).

(3) that the “additional pages voluntarily re-released by Defendant by letter dated
June 5, 20204 confirmed an important precedent, namely that once records have been
released under § 6110 they are ‘public records’ now subject to FOIA.” DE 64 at 2
(emphasis added)

(4) The re-released pages on June 5, 2020 show a contradiction between a conclusion
of the OCC attorney processing the PLR request (that the Total Return Swap in the
transaction at issue caused a “reissuance”), and the published PLR itself which states,
“we specifically express no opinion about whether the extension of the TRS causes a
reissuance under § 1001.” Scott asserts this “is clear evidence of the OCC’s mis-
statements with respect to this PLR,” and that such misstatements warrant referrals
to the congressional committees entrusted to oversee the IRS, and other
administrative and possibly criminal referrals. DE 64 at 2 (emphasis added).

(5) “the additional pages already released as a result of the Court’s Order shows that
OCC received a written attachment from Allyson Belsome . . . on August 5, 2013, and
in turn sent it to two other branches dealing with specific issues (TRS, and reissuance
under § 1001) for analysis and comment. This directly contradicts information
provided by the IRS during the FOIA process for this case. No responses to those
requests have been included in the responsive records identified in this case.” DE 64
at 3 (emphasis added).

(6) “The records at issue in this case have clear public benefit from being publicly
available, and Plaintiff has already taken actions to ensure that the information is
broadly available to various not-for-profit organizations with ongoing interests in FOIA
litigation, as it may benefit that litigation.” DE 64 at 3 (emphasis added).

       Courts have found public benefits in FOIA requests relating to matters of clear

national import. See, e.g., Morley I, 810 F.3d at 844 (referring to the Kennedy

assassination, “an event with few rivals in national trauma and in the array of

passionately held conflicting explanations”); Electronic Privacy Info. Center v. U.S.

Dep’t of Homeland Sec., 218 F. Supp. 3d 27, 44 (D.D.C. 2016) (“EPIC II”) (finding a


4
  The IRS wrote to Scott, “In your Sur-Reply in Case No.18-81742 and Cross-Motion for Summary
Judgment in Case No.18-81750, you identified a record that had been released in more full in response
to Mark Scott's request under 26 U.S.C. § 6110. Because you have demonstrated an authorized
disclosure that exactly matches some of the records at issue in the FOIA proceedings, the Service has
authorized me to re-release three pages in part in both pending FOIA actions.” DE 64, Ex. A at 4.

                                           Page 7 of 15
public benefit because “[o]bviously, issues of national security and privacy are of

enormous public importance”); American Imm. Council v. Dep’t of Homeland Sec., 82

F. Supp. 3d 396, 406 (D.D.C. 2015) (finding FOIA request about immigration policy was

“a matter of undeniable public import” because immigration policy “has long been at

the forefront of the national conversation”).

      This case is substantially different from the FOIA cases set forth above in which

courts have found public benefits. Here, Scott’s FOIA request generally sought

correspondences originated by certain IRS employees regarding private letter ruling

requests. DE 60, ¶ 1. Scott fails to show that these topics will assist the citizenry in

making an informed judgment as to governmental operations or that they rise to the

level of national import as do the FOIA requests in the cases set forth above. See

American Imm. Council, 82 F. Supp. 3d at 406.

      Moreover, as the italicized portions of Scott’s claimed public benefits

demonstrate, all of Scott’s examples rely on the potential public value of the

information received, rather than the potential public value of the information

sought. As discussed above, when considering the public benefit, courts are to

consider only the FOIA request itself, and not the information that may or may not

have been received. See Morley I, 810 F.3d at 844; Siegelman v. D.O.J., Case No.

2:16-CV-83, 2019 WL 1513979, at *5 (N.D. Al. Apr. 8, 2019).

      Scott’s asserted public benefits, however, deal with (1) the information he may

or may not have received as a result of the FOIA request, and (2) exposing the IRS’s

improper handling of FOIA requests generally. Because neither of these asserted




                                      Page 8 of 15
public benefits have to do with “the potential value of the information sought,” they

are not relevant to the public benefit analysis.

          In an FOIA action, where the plaintiff seeks disclosure of material for

commercial purposes,5 attorney fees may be awarded only on a positive and clear

showing of substantial public benefit. Minimal, incidental and speculative public

benefit will not suffice. In this instance, the public benefit, if any, is de minimis.

Lovell v. Alderete, 630 F.2d 428, 433 (5th Cir. 1980).

          Additionally, Scott has not demonstrated either malfeasance in the

administration of the tax code which aids the public in making vital political choices

or a “pattern and practice” of the IRS not complying with the FOIA. Moreover, the

Court determined that the IRS performed an adequate search, and very little was

compelled. The Court only ordered the IRS to release one sentence on the top of

page 21, and two paragraphs spanning pages 25 and 26. DE 60 at 42-43.

          The Court finds unpersuasive Scott’s assertion that the re-released pages he

received show misstatements with respect to the final PLR. It appears Scott received

a page generated while the agency was deliberating. Ultimately, however, the

agency came to a different final conclusion. Naturally, the IRS is entitled to

deliberate during the process of making a final decision and alter its opinions along

the way. Thus, it cannot be said that a misstatement was made under these

circumstances. Considering all of the above, the public benefit factor weighs against

an award of costs.




5
    See infra.

                                         Page 9 of 15
Commercial and Private Interest

        Factors two and three – the commercial benefit to the FOIA plaintiff and the

plaintiff’s interest in the requested information – are often “combined . . . into a

single factor.” McKinley v. Fed. Housing Fin. Agency, 739 F.3d 707, 711 (D.C. Cir.

2014). These factors assess “whether a plaintiff has sufficient private incentive to

seek disclosure of the document without expecting to be compensated for it.” Id.

This is because “Congress enacted FOIA to provide information to the public, not to

benefit private litigants, so, where a party is motivated by self-interest or seeks

to advance [his] private commercial interests, an award of [costs] is generally

inappropriate.” Spivey Util. Constr. Co. v. Occupational Safety & Health Admin., No.

8:16-CV-3123, 2018 WL 4212005, at *7 (M.D. Fla. Aug. 14, 2018), report & rec.

adopted sub nom., 2018 WL 4207997 (M.D. Fla. Sept. 4, 2018) (“Spivey”).

        Where a plaintiff uses a FOIA litigation to aid in discovery, there is “clearly a

personal benefit or gain accruing solely to the individual.” Spivey, 2018 WL 4212005,

at *7. Thus, courts “have routinely found that the use of FOIA as a substitute for

discovery constitutes a private, non-compensable interest.” Ellis v. United States,

941 F. Supp. 1068, 1079 (D. Utah 1996); see also Maryland Dep’t of Human Res. v.

Sullivan, 738 F. Supp. 555, 563 (D.D.C. 1990) (“This district has found that the use of

FOIA as a substitute for civil discovery is not proper and should not be encouraged by

a fees and costs award.”); Muffoletto v. Sessions, 760 F. Supp. 268, 275-76 (E.D. N.Y.

1991) (same).6


6
  In support of its argument that Scott has a personal or commercial interest in the requested
information, the IRS asserts that Scott has been using the FOIA to provide records to his brother, Mark
Scott, Esq., to assist with discovery in his brother’s whistleblower case. DE 63 at 7-9. Scott responded
with a Declaration from his purported brother that dispels any question as to their biological

                                           Page 10 of 15
        Scott asserts that he intends to use any records he receives in this FOIA action

“to substantiate allegations of maladministration of the tax code,” and that

“[a]cquiring information that substantiates allegations of administrative misconduct is

not . . . connected to litigation that benefits Plaintiff.” DE 62-1 at 3; DE 64 at 3. He

notes that in the past, he has used information he has received from the IRS under

the FOIA to file complaints with the Treasury Inspector General for Tax Administration

(“TIGTA”). Id. at 2. Scott asserts that he has “no direct commercial interest in . . .

the complaints to TIGTA.” Id. at 3.

        Other than Scott’s unsubstantiated statements, there is nothing in this case

that shows that the information Scott requested was motivated to benefit the public.

Having reviewed the requests themselves and all the documents withheld in camera,

the Court cannot discern any basis to conclude that the requests were submitted to

advance a public benefit. This being said, the only reasonable conclusion that can be

made is that this litigation was motivated by a commercial or private interest.

Accordingly, these factors do not weigh in favor of awarding costs.

Reasonableness of the Agency’s Withholding

        The final factor in determining a plaintiff's entitlement to costs 7 under FOIA is

the reasonableness of the agency's withholdings. Electronic Privacy Info. Center v.

U.S. Dep’t of Homeland Sec., 218 F. Supp. 3d 27, 45 (D.D.C. 2016) (“EPIC II”).



relationship. DE 64-1, Ex. B. Scott asserts that including such an assumption as a definitive statement
of fact in a signed submission to the Court violates Fed. R. Civ. P. 11(b), in that the factual contention
that Plaintiff and Mark Scott are brothers is without any evidentiary support. While the IRS was
negligent in making this assertion, the Court cannot conclude that it was done in bad faith. Therefore,
Rule 11 sanctions will not be imposed.
7
  Most, if not all, cases address the issue of attorney’s fees and costs. This case is unusual where the
Plaintiff seeks only costs, which amount requested pales in comparison to the magnitude of work
conducted by this pro se litigant.

                                            Page 11 of 15
“[A]lthough ... no particular factor should be given disproportionate weight, in some

circumstances the final factor may be dispositive.” Dorsen, 15 F. Supp. 3d at 121.

This fourth factor is meant to “incentiviz[e] the government to promptly turn over -

before litigation is required - any documents that it ought not withhold.” Davy, 550

F.3d at 1166. To determine the reasonableness of the agency's withholding, the Court

considers two factors.

       The first factor is whether the agency's opposition to disclosure “had a

reasonable basis in law.” Davy, 550 F.3d at 1162 (citations omitted). “If the

Government's position is correct as a matter of law, that will be dispositive. If the

Government's position is founded on a colorable legal basis in law that will be

weighed along with other relevant considerations in the entitlement calculus.” Id.

The second factor is whether the agency was “‘recalcitrant in its opposition to a valid

claim or otherwise engaged in obdurate behavior.’” Id. (quoting LaSalle Extension

Univ. v. Fed. Trade Comm'n, 627 F.2d 481, 486 (D.C. Cir. 1980)).

       Under either factor, the agency carries the burden of showing it behaved

reasonably. Davy, 550 F.3d at 1163. “The question is not whether [the Plaintiff] has

affirmatively shown that the agency was unreasonable, but rather whether the agency

has shown that it had any colorable or reasonable basis for not disclosing the material

until after [the Plaintiff] filed suit.” Id.

       The IRS asserts that since most of its withholding was deemed proper, its

position was reasonable. “In fact, the Service prevailed on 98% of the pages it

withheld or partially withheld here.” DE 63 at 11. For the proposition that its

withholdings had a reasonable basis in law because it prevailed on its claims of


                                       Page 12 of 15
exemption for a significant portion of the records, the IRS relies on Chamberlain v.

Alexander, Case No. 7742-73, 1976 WL 1110, at *2 (S.D. Ala. Aug. 23, 1976) (“the fact

the Government prevailed in their claim of nondisclosure on 150 of the 200 documents

indicates the assertion of non-disclosure had ‘a reasonable basis in law.’”) and People

for the Ethical Treatment of Animals v. U.S. Dep’t of Agriculture, Case No. 03-CV-

195, 2006 WL 508332, at *5 (D.D.C. Mar. 3, 2006) (“[b]ecause USDA prevailed on the

majority of its claims, its overall position was reasonable.”). These two cases,

however, are clearly outliers.

      In EPIC II, 218 F. Supp. 3d at 46, the Government argued that it was “correct as

a matter of law” because the Court granted in part the agency's Motion for Summary

Judgment. The EPIC II Court found this argument to be squarely foreclosed by Davy.

Id. In Davy, just as in EPIC II, the agency failed to respond substantively to a FOIA

request, was subsequently sued and then ordered to produce responsive documents.

Davy, 550 F.3d at 1158. In both cases, the agency completed court-ordered

production and then moved for summary judgment, arguing that the scope of its

search was sufficient, and it prevailed. Id. Despite the fact that the Government

prevailed at summary judgment, the Court of Appeals still held that the plaintiff was

entitled to attorneys' fees. Id. at 1163. “If the government could defeat an award of

fees by citing a lack of resistance after the requester files a lawsuit to obtain

requested documents, then it could force plaintiffs to bear the costs of litigation.”

Id. Consequently, the IRS's argument that Scott is ineligible simply because it

prevailed on 98% of the pages it withheld or partially withheld is rejected.




                                      Page 13 of 15
       Moreover, during the pendency of this case, the IRS determined that some of

its withholdings were improper. By letter dated June 7, 2019, the IRS voluntarily

changed its position with respect to several records. DE 64-1, Ex. A. This occurred

after both the initial determination and the appeal process. It appears that Scott is

correct that those records would not have been released absent this litigation.

       Additionally, among the records withheld were records that were released in

response to a request under § 6110 on September 6, 2019. When Scott referenced

these documents in his Sur-Reply dated May 18, 2020 in this case, the IRS re-released

those pages to Scott without certain redactions by letter date June 5, 2020. DE 64-2.

The IRS should have released those documents initially. There is no evidence to

suggest the IRS did so with the intent to frustrate Scott's rights, but the IRS failed to

process adequately Scott’s request prior to his suit.

       The IRS has the burden of justifying its withholding of a document under a FOIA

exemption. EPIC II, 218 F. Supp. 3d at 34 citing Defenders of Wildlife v. U.S. Border

Patrol, 623 F. Supp. 2d 83, 91 (D.D.C. 2009). To enable the Court to determine

whether the agency has met its burden, the Court may require the agency to submit a

“Vaughn Index” consisting of affidavits or declarations that “identify the reasons why

a particular exemption is relevant and correlate those claims with the particular part

of a withheld document to which they apply.” Judicial Watch, Inc. v. Food & Drug

Admin., 449 F.3d 141, 146 (D.C. Cir. 2006) quoting Mead Data Cent., Inc. v. U.S. Dep't

of Air Force, 566 F.2d 242, 251 (D.C. Cir. 1977); see also Vaughn v. Rosen, 523 F.2d

1136 (D.C. Cir. 1975).




                                      Page 14 of 15
       As far as evaluating whether the IRS was obdurate, the Court notes the IRS

opposed motions seeking a Vaugh Index, only to have the Court ultimately agree that

a limited Vaugh Index was needed. DE 32. Then, as the “the ultimate arbiter” of

whether the IRS had provided an adequate factual basis to support its claims of

exemption, the Court determined that it needed to conduct an in camera review of

the documents at issue and ordered the IRS to file the unredacted withheld pages to

which it was claiming privilege under seal. DE 47. If the IRS had provided adequate

information in the first instance, the Court would not have had to compel a Vaugh

Index, or had to review the withheld documents in camera.

       Nonetheless, when considering the four factors discussed above, the Court

finds that any recalcitrance by the IRS does not outweigh the lack of support for the

other factors that must be established to warrant an award of costs. Accordingly, the

Court, in its discretion, finds that the Motion for Costs should be denied. Conservation

Force v. Jewell, 160 F. Supp. 3d 194, 202-03 (D.D.C. 2016). Accordingly, it is hereby

       ORDERED AND ADJUDGED that Plaintiff’s Motion for Costs [DE 62] is denied.

       DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

Florida, this 9th day of July, 2021.




                                                       KENNETH A. MARRA
                                                       United States District Judge




                                       Page 15 of 15
